Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Publication No. 2015/0339931).
Regarding claim 1, Yu et al. teaches An Unmanned Aerial Vehicle (UAV) control method comprising: acquiring a current flight direction of the UAV in real time; (Abstract; See "Systems, methods, and devices are provided for providing flight response to flight-restricted regions. The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls." & Par. 0101; See "In other examples, other information, such as direction or bearing between the UAV and flight-restricted region may be calculated.") acquiring a current detection direction of a detection sensor mounted on the UAV in real time; (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, calculating an angular difference between the current flight direction and the current detection direction; (Par. 0252; See "The terminal can include a suitable display unit for viewing information of the movable object, carrier, and/or payload. For example, the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration, or any suitable combinations thereof. In some embodiments, the terminal can display information provided by the payload, such as data provided by a functional payload ( e.g., images recorded by a camera or other image capturing device)." & Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position.") and adjusting the current detection direction based on the angular difference. (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.")
Regarding claim 2, Yu et al. teaches The method of claim 1, further comprising: initializing the current detection direction. (Par. 0170 The UAV 300 may include one or more propulsion units that may 
Regarding claim 3, Yu et al. teaches The method of claim 1, wherein: the detection sensor is an obstacle detection sensor for detecting obstacle information, and the obstacle information includes whether an obstacle is in a flight environment of the UAV; and the method further includes: acquiring the obstacle information; and adjusting the current flight direction based on the obstacle information to fly the UAV in a target direction. (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.")
Regarding claim 4, Yu et al. teaches The method of claim 3, wherein: the UAV includes a power assembly for driving the UAV; (Par. 0239; See "The actuation mechanism of the movable object can be powered by any suitable energy source, such as electrical energy, magnetic energy, solar energy, wind energy, gravitational energy, chemical energy, nuclear energy, or any suitable combination thereof.") and adjusting the current flight direction based on the obstacle information to fly the UAV in the target direction includes: calculating a target rotational speed needed for the power assembly to avoid the obstacle based on the obstacle information; (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.") acquiring a real-time rotational speed of the power assembly; (Par. 0170 The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.") In order for the UAV to change direction, the UAV first identifies a direction to travel in. outputting a rotational speed adjustment signal based on the real-time rotational speed and the target rotational speed; (Par. 0170; See "The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may and adjusting a rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction. (Par. 0170 The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.")
Regarding claim 5, Yu et al. teaches The method of claim 4, wherein: the UAV is controlled by a remote controller; (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012.") and adjusting the rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction includes: receiving a manual adjustment instruction to the remote controller; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors." & Par. 0260; See "The remote device can be configured to transmit data to the movable object 1000, receive data from the movable object 1000, transmit data to the terminal 1012, and/or receive data from the terminal 1012. Optionally, the remote device and adjusting the rotational speed of the power assembly based on the manual adjustment instruction to adjust the current flight direction. (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012. The terminal 1012 may also be configured to communicate with another remote device as well as the movable object 1000. For example, the movable object 1000 and/or terminal 1012 may communicate with another movable object, or a carrier or payload of another movable object. When desired, the remote device may be a second terminal or other computing device (e.g., computer, laptop, tablet, smartphone, or other mobile device). The remote device can be configured to transmit data to the movable object 1000, receive data from the movable object 1000, transmit data to the terminal 1012, and/or receive data from the terminal 1012. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1000 and/or terminal 1012 can be uploaded to a website or server.")
Regarding claim 6, Yu et al. teaches The method of claim 4, wherein: the UAV further includes a flight controller for controlling the flight of the UAV; (Par. 0265; See "The processing unit 1104 can be operatively coupled to a communication module 1110 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller).") and adjusting the rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction is automatically performed by the flight controller. (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more 
Regarding claim 7, Yu et al. teaches A flight controller of an Unmanned Aerial Vehicle (UAV), the UAV having a mounted detection sensor, the flight controller comprising: a flight direction acquisition unit for acquiring a current flight direction of the UAV in real time; (Abstract; See "Systems, methods, and devices are provided for providing flight response to flight-restricted regions. The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls." & Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.") a detection direction acquisition unit for acquiring a current detection direction of the detection sensor in real time; (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). an angle calculation module for calculating an angular difference between the current flight direction and the current detection direction; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors." & Par. 0260; See "The remote device can be configured to transmit data to the movable object 1000, receive data from the movable object 1000, transmit data to the terminal 1012, and/or receive data from the terminal 1012. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1000 and/or terminal 1012 can be uploaded to a website or server.") and a sensor adjustment module for adjusting the current detection direction based on the angular difference. (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like." & Par. 0170; 
Regarding claim 8, Yu et al. teaches The flight controller of claim 7, further includes: an initialization module for initializing the current detection direction. (Par. 0170 The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.") In order for the UAV to change direction, the UAV first identifies a direction to travel in. 
Regarding claim 9, Yu et al. teaches The flight controller of claim 7, wherein: the detection sensor is an obstacle detection sensor for detecting obstacle information, and the obstacle information includes whether an obstacle is in a flight environment of the UAV; and the flight controller further includes: an information acquisition module for acquiring the obstacle information; and a flight adjustment module for adjusting the current flight direction based on the obstacle information to fly the UAV in a target direction. (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with 
Regarding claim 10, Yu et al. teaches The flight controller of claim 9, wherein: the UAV includes a power assembly for driving the UAV; (Par. 0239; See "The actuation mechanism of the movable object can be powered by any suitable energy source, such as electrical energy, magnetic energy, solar energy, wind energy, gravitational energy, chemical energy, nuclear energy, or any suitable combination thereof.") and the flight adjustment module includes: a rotational speed calculation unit for calculating a target rotational speed needed for the power assembly to avoid the obstacle based on the obstacle information; (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.") a rotational speed acquisition unit for acquiring a real-time rotational speed of the power assembly; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes a rotational speed output unit for outputting a rotational speed adjustment signal based on the real-time rotational speed and the target rotational speed; (Par. 0170; See "The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.") and a rotation controller for adjusting a rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction. (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.")
The flight controller of claim 10, wherein: the UAV is controlled by a remote controller; (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012.") and the rotation controller includes: a reception subunit for receiving a manual adjustment instruction to the remote controller for the rotational speed adjustment signal; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors." & Par. 0260; See "The remote device can be configured to transmit data to the movable object 1000, receive data from the movable object 1000, transmit data to the terminal 1012, and/or receive data from the terminal 1012. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1000 and/or terminal 1012 can be uploaded to a website or server.") and a controller subunit for adjusting the rotational speed of the power assembly based on the manual adjustment instruction to adjust the current flight direction to fly the UAV in the target direction. (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012. The terminal 1012 may also be configured to communicate with another remote device as well as the movable object 1000. For example, the movable object 1000 and/or terminal 1012 may communicate with another movable object, or a carrier or payload of another movable object. When desired, the remote device may be a second terminal or other computing device (e.g., computer, laptop, tablet, smartphone, or other mobile device). The remote device can be configured to transmit data to the movable object 1000, receive 
Regarding claim 12, Yu et al. teaches The flight controller of claim 10, wherein: The rotation controller automatically adjusts the rotational speed of the power assembly based on the rotational speed adjustment signal to fly the UAV in the target direction. (Par. 0265; See "The processing unit 1104 can be operatively coupled to a communication module 1110 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller)." & Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.")
Regarding claim 13, Yu et al. teaches A flight controller of an Unmanned Aerial Vehicle (UAV), the UAV having a mounted detection sensor, the flight controller being configured to execute instructions to: acquire a current flight direction of the UAV in real time; (Abstract; See "Systems, methods, and devices are provided for providing flight response to flight-restricted regions. The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls." & Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or  acquire a current detection direction of the detection sensor in real time; (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.") calculate an angular difference between the current flight direction and the current detection direction; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.") and adjust the current detection direction based on the angular difference. (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like." & Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.") 
Regarding claim 14, Yu et al. teaches The flight controller of claim 13, wherein the flight controller is further configured to execute the instructions to: initializing the current detection direction. (Par. 0170 The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. 
Regarding claim 15, Yu et al. teaches The flight controller of claim 13, wherein: the detection sensor is an obstacle detection sensor for detecting obstacle information, and the obstacle information includes whether an obstacle is in a flight environment of the UAV; and the flight controller is further configured to execute the instructions to: acquire the obstacle information; and adjust the current flight direction based on the obstacle information to fly the UAV in a target direction. (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 ( e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.")
Regarding claim 16, Yu et al. teaches The flight controller of claim 15, wherein: the UAV includes a power assembly for driving the UAV; (Par. 0239; See "The actuation mechanism of the movable object can be powered by any suitable energy source, such as electrical energy, magnetic energy, solar energy, wind energy, gravitational energy, chemical energy, nuclear energy, or any suitable combination thereof.") and the flight controller is further configured to execute the instructions to: calculate a target rotational speed needed for the power assembly to avoid the obstacle based on the obstacle information; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with  acquire a real-time rotational speed of the power assembly; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.") output a rotational speed adjustment signal based on the real-time rotational speed and the target rotational speed; (Par. 0170; See "The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such and adjust a rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction. (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors.")
Regarding claim 17, Yu et al. teaches The flight controller of claim 16, wherein: the UAV is controlled by a remote controller; (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012.") and the flight controller is further configured to execute the instructions to: receive a manual adjustment instruction to the remote controller for the rotational speed adjustment signal; (Par. 0170; See "The UAV 300 may include one or more propulsion units that may control position of the UAV. The propulsion units may control the location of the UAV ( e.g., with respect to up to three directions, such as latitude, longitude, altitude) and/or orientation of the UAV ( e.g., with respect to up to three axes of rotation, such as pitch, yaw, roll). The propulsion units may permit the UAV to maintain or change position. The propulsion units may include one or more rotor blades that may rotate to generate lift for the UAV. The propulsion units may be driven by one or more actuators 350, such as one or more motors. In some instances, a single motor may drive a single propulsion unit. In other examples, a single motor may drive multiple propulsion units, or a single propulsion unit may be driven by multiple motors." & Par. 0260; See "The remote device can be configured to transmit data to the movable object 1000, receive data from and adjust the rotational speed of the power assembly based on the manual adjustment instruction to fly the UAV in the target direction. (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012. The terminal 1012 may also be configured to communicate with another remote device as well as the movable object 1000. For example, the movable object 1000 and/or terminal 1012 may communicate with another movable object, or a carrier or payload of another movable object. When desired, the remote device may be a second terminal or other computing device (e.g., computer, laptop, tablet, smartphone, or other mobile device). The remote device can be configured to transmit data to the movable object 1000, receive data from the movable object 1000, transmit data to the terminal 1012, and/or receive data from the terminal 1012. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1000 and/or terminal 1012 can be uploaded to a website or server.")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-6:00pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
8/13/2021


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661